Title: Gerard E. Stack to Thomas Jefferson, 21 November 1819
From: Stack, Gerard E.
To: Jefferson, Thomas


					
						Dear Sir,
						
							Charlottesville
							Novr 21rst 1819
						
					
					I am extremely sorry it is not in my power to accept your friendly invitation; my habits have been altogether recluse these four long years; retirement now affords me more gratification than the cordial intercourse of former times had had. Such is the power of habit. You must be sensible of the importance of self-denial on many occasions, when the horizon mocks the sight, the clouds assemble and the thunder rattles, like the refulgent beam of the all seeing Eye it elicits light from the murky gloom. Though my quivering  nerves in the service of an adopted country indicate premature old age, still, hope and soul survive, and there is some distant prospect of better days. I hope you will not be displeased with me for habits in their results profitable, though the offspring of necessity, when I can assure you that I feel towards you and Family the most sincere respect.
					
						
							G. E. Stack.
						
					
				